12/16/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0237

                                          DA 20-0237
                                       _________________

KOLE FITZPATRICK, DBA FITZPATRICK
TRUCKING,

            Plaintiff and Appellant,

      v.

TRAIL CREEK ENTERPRISES, LLC, JASON
SUBATCH, WESTERN STATES EQUIPMENT                                  ORDER
COMPANY ("CAT"), AND JOHN DOES 1-60,

            Defendants and Appellees,

TRAIL CREEK ENTERPRISES, LLC AND JASON
SUBATCH,

            Counter-Plaintiffs and Appellees.
                                     _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Deborah Kim Christopher, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 16 2020